[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING ON MOTION TO DISMISS (#102)
Motion to Dismiss (#102) denied.
Although Florida has more contacts with the case, it is not a "perfect" forum, because the plaintiff, her doctors and Hayes are elsewhere. Connecticut has some responsibility toward foreign plaintiffs who properly invoke the jurisdiction of this forum; see Picketts v. International Playtex, 215 Conn. 490, 502 (1990); CT Page 15030 and the plaintiff's choice of forum is not to be lightly disregarded. Union Carbide v. Aetna Casualty  Surety Co.,212 Conn. 311, 314 (1989). Considering the factors of Union Carbide, supra. I do not find that the factors favor Florida sufficiently to nullify the plaintiff's choice.
Beach, J.